Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 1 of 14




                  EXHIBIT C
       Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 2 of 14




INTERIM GUIDANCE FOR FOOD SERVICES DURING THE COVID-19
              PUBLIC HEALTH EMERGENCY

When you have read this document, you can affirm at the bottom.
As of June 26, 2020


Purpose

This Interim Guidance for Food Services during the COVID-19 Public Health Emergency (“Interim COVID-
19 Guidance for Food Services”) was created to provide owners/operators of food service businesses and
their employees and contractors with precautions to help protect against the spread of COVID-19.

This guidance applies to all restaurants and food services establishments, including food trucks, and other
food concessions. In regions that are in Phase 1, or have not reached Phase 2, such establishments may
only operate by take-out and delivery. In regions that have reached Phase 2, such establishments may
open outdoor spaces with seating for customers (i.e. dining and bar spaces indoors cannot open to
customers), provided customers can be seated at tables that are appropriately distanced. For further
guidance on outdoor and take-out/deliver food services for businesses located in regions that are in
Phase 1 and 2, please consult the New York State Department of Health’s (DOH) “Interim Guidance for
Outdoor and Take-Out/Deliver Food Services During the COVID-19 Public Health Emergency.”

In regions that have reached Phase 3, such establishments may open indoor and outdoor spaces with
seating for customers, in accordance with this guidance, and provided that customers can be seated at
tables that are appropriately distanced. Furthermore, restaurants with bar seating can open the area,
provided customers are seated and can be distanced appropriately. Consumption of any dine-in food
and/or beverage must only occur while customers are seated at tables or bar tops in these spaces.

These guidelines are minimum requirements only and any employer is free to provide additional
precautions or increased restrictions. These guidelines are based on the best-known public health
practices at the time of publication, and the documentation upon which these guidelines are based can
and does change frequently. The Responsible Parties – as defined below – are accountable for adhering
to all local, state and federal requirements relative to food services. The Responsible Parties are also
accountable for staying current with any updates to these requirements, as well as incorporating same
into any food service operations and/or Site Safety Plan.


The Centers of Disease Control and Prevention, U.S. Food and Drug Administration, and United States
Department of Labor’s Occupational Safety and Health Administration are not aware of any reports that
suggest that COVID19 can be transmitted through food. Therefore, adherence to NYS Sanitary Codes for
food service establishments along with additional requirements identified as part of these guidelines are
expected to be sufficiently protective against COVID-19.


Background

On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout
New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.
      Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 3 of 14



On March 16, 2020, Governor Cuomo issued Executive Order 202.3, restricting all on-premises
consumption of food and beverage at eating and drinking establishments statewide.

On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by Empire State Development
Corporation (ESD) guidance, were not subject to the in-person restriction, but were, however, directed to
comply with the guidance and directives for maintaining a clean and safe work environment issued by
DOH, and were strongly urged to maintain social distancing measures to the extent possible.

On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements.

On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the
Governor provided that the regional analysis would consider several public health factors, including new
COVID-19 infections, as well as health care system, diagnostic testing, and contact tracing capacity. On
May 11, 2020, Governor Cuomo announced that the first phase of reopening would begin on May 15,
2020 in several regions of New York, based upon available regional metrics and indicators. On May 29,
2020, Governor Cuomo announced that the second phase of reopening would begin in several regions of
New York. On June 3, 2020, Governor Cuomo announced outdoor dining at restaurants would be
permitted in phase two of reopening, in accordance with state-issued guidance. On June 11, Governor
Cuomo announced that the third phase of reopening would begin on June 12 in several regions of New
York.

In addition to the following standards, businesses must continue to comply with the guidance and
directives for maintaining clean and safe work environments issued by the DOH.

Please note that where guidance in this document differs from other guidance documents issued by New
York State, the more recent guidance shall apply.


Standards for Responsible Food Services in New York State

No food service operation can occur without meeting the following minimum State standards, as well as
applicable federal requirements, including but not limited to such minimum standards of the Americans
with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC), Environmental Protection
Agency (EPA), and United States Department of Labor’s Occupational Safety and Health Administration
(OSHA).

The State standards contained within this guidance apply to food services in operation during the COVID-
19 public health emergency until rescinded or amended by the State. The operator of the food service




                                                                                                            2
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 4 of 14



site, or another party as may be designated by the operator (in either case, "the Responsible Parties"),
shall be responsible for meeting these standards.

The following guidance is organized around three distinct categories: people, places, and processes.


I. PEOPLE

A. Physical Distancing
•   For the purposes of this guidance, “outdoor space” is defined as an open-air space designated for the
    consumption of food and/or beverage, which may have a temporary or fixed cover (e.g. awning or
    roof) so long as such cover has at least two open sides for airflow. Within such outdoor space, all
    tables with seats must be at least six feet from any other table, seat, patron, or pedestrian
    thoroughfare or corridor; provided, however, if a bar or restaurant seeks to use contiguous public
    space (e.g. sidewalk) pursuant to Executive Order 202.38, the applicable local municipality, if
    allowing such usage, may determine alternative spacing of tables from pedestrian thoroughfares or
    corridors upon a consideration of the volume of pedestrian traffic on sidewalks, availability of
    sidewalk space, and avoidance of unnecessary congestion, or alternatively, the local municipality may
    require the bar or restaurant to erect a physical barrier of at least five feet in height if six feet of
    distance cannot be maintained between tables and a pedestrian thoroughfare or corridor.
•   Responsible Parties must ensure that indoor capacity is limited to no more than 50% of the maximum
    occupancy for a particular area as set by the certificate of occupancy, exclusive of employees.

    o    Responsible Parties should ensure that a distance of at least six feet is maintained among
         workers at all times, unless the core activity requires a shorter distance (e.g. cooking, cleaning,
         clearing tables, maintenance). Regardless of physical distance, Responsible Parties must ensure
         all employees wear an acceptable face covering at all times. Patrons must also wear face
         coverings at all times, except while seated; provided, however, that the patron is over the age of
         two and able to medically tolerate such covering.
    o    Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
         and disposable masks that cover both the mouth and nose.
    o    However, cloth, disposable, or other homemade face coverings are not acceptable face coverings
         for workplace activities that typically require a higher degree of protection for personal protective
         equipment (PPE) due to the nature of the work. For those activities, N95 respirators or PPE used
         under existing industry standards should continue to be used, as is defined in accordance with
         OSHA guidelines.
•   Responsible Parties must ensure that outdoor capacity is limited to the number of tables that can be
    safely and appropriately arranged such that each table is a minimum of six feet away from another.

•   Responsible Parties must ensure that indoor and outdoor tables with seating for customers are
    separated by a minimum of six feet in all directions. Wherever distancing is not feasible between
    tables, Responsible Parties must enact physical barriers between such tables. The physical barriers
    must be at least five feet in height and must not block emergency and/or fire exits.
    o    Responsible Parties may allow customers to sit at indoor and outdoor bar areas, provided a
         distance of at least six feet can be maintained between parties (i.e. groups of patrons).
    o    Responsible Parties must ensure that bar area staff keep a distance of at least six feet between
         each other and/or customers, when possible.




                                                                                                                 3
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 5 of 14



•   Responsible Parties may seat as many individuals at a single table as the table allows, with a
    maximum of 10 individuals per table.
    o    Individuals seated at a table must be members of the same party but may be from different
         households.
    o    Communal tables in which multiple parties are seated at the same large table are only permitted
         if a distance of at least six feet can be maintained between the parties.
•   Responsible Parties offering restroom access to customers must promote social distancing within and
    while waiting for restrooms.

•   Responsible Parties may modify the use and/or restrict the number of work stations and employee
    seating areas, so that employees are at least six feet apart in all directions (e.g. side-to-side and
    when facing one another) and are not sharing areas without cleaning and disinfection between use.
    When distancing is not feasible (e.g. pick-up stations, cash registers), Responsible Parties may enact
    physical barriers (e.g. plastic shielding walls) in areas where they would not affect air flow, heating,
    cooling, or ventilation) and must not block emergency and/or fire exits.
    o    If used, physical barriers should be put in place in accordance with OSHA guidelines.
    o    Physical barrier options may include: strip curtains, plexiglass or similar materials, or other
         impermeable dividers or partitions.

•   Responsible Parties should prohibit the use of small spaces (e.g. freezers or storage rooms) by more
    than one individual at a time, unless all employees in such space at the same time are wearing
    acceptable face coverings. However, even with face coverings in use, occupancy must never exceed
    50% of the maximum capacity of the space, unless it is designed for use by a single occupant.
    Responsible Parties should increase ventilation with outdoor air to the greatest extent possible (e.g.
    opening windows and doors to kitchen), while maintaining safety protocols.

•   Responsible Parties should put in place measures to reduce bi-directional foot traffic using tape or
    signs with arrows in narrow aisles, hallways, or spaces, and post signage and distance markers
    denoting spaces of six feet in all commonly used areas and any areas in which lines are commonly
    formed or people may congregate (e.g. clock in/out stations, health screening stations, breakrooms).
    o    Responsible Parties must clearly signal six foot spacing in:
         ▪   Any lines for customers waiting to order, pick up food, be seated, or use the restroom (e.g.
             by using tape or other equally effective means); and
         ▪   Any pick-up or payment location (e.g. counter, table, register).

•   Responsible Parties must designate entrances/exits for customers and separate entrances/exits for
    employees, where possible.

•   Responsible Parties should encourage customers to wait in their car or outside at an appropriate
    social distance until food is ready to be picked up or they are ready to be seated.

•   Responsible Parties should encourage customers to place remote orders online or by phone.

•   Where possible, Responsible Parties should allow for contactless order, payment, delivery, and pick-
    up and/or implement curbside pick-up.
    o    When contactless payment is not feasible, Responsible Parties should minimize the use of billfolds
         and present paper receipts only.




                                                                                                               4
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 6 of 14



•   Responsible Parties should consider allowing customers that will be seated to order ahead of time to
    limit the amount of time spent in the establishment.

•   Responsible Parties must post signs throughout the site, consistent with DOH COVID-19 signage.
    Responsible Parties can develop their own customized signage specific to their workplace or setting,
    provided that such signage is consistent with the Department’s signage. Signage should be used to
    remind employees and patrons to:
    o    Cover their nose and mouth with a face covering.
    o    Properly store and, when necessary, discard PPE.
    o    Adhere to physical distancing instructions.
    o    Report symptoms of or exposure to COVID-19, and how they should do so.
    o    Follow hand hygiene and cleaning and disinfection guidelines.
    o    Follow appropriate respiratory hygiene and cough etiquette.


B. Gatherings in Enclosed Spaces

•   Responsible Parties must limit in-person employee gatherings (e.g. staff meetings) to the greatest
    extent possible and use other methods such as video or teleconferencing whenever possible, per CDC
    guidance “Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus
    Disease 2019 (COVID-19)”. When videoconferencing or teleconferencing is not possible, Responsible
    Parties should hold meetings in open, well-ventilated spaces and ensure that individuals maintain six
    feet of social distance between one another (e.g. if there are chairs, leave space between chairs,
    have employees sit in alternating chairs).

•   Responsible Parties should encourage social distancing by limiting occupancy or closing non-essential
    amenities and communal areas that do not allow for appropriate social distancing. If open,
    Responsible Parties must make hand sanitizer or disinfecting wipes available near such amenities
    (e.g. vending machines, communal coffee stations).

•   Responsible Parties must put in place practices for adequate social distancing in small areas, such as
    restrooms and breakrooms, and should develop signage and systems (e.g. flagging when occupied)
    to restrict occupancy when social distancing cannot be maintained in such areas.

    o    Responsible Parties operating food trucks should implement such practices to the extent
         practicable.

•   Responsible Parties should stagger schedules for their employees to observe social distancing (i.e. six
    feet of space) for any gathering (e.g. breaks, meals, shift starts/stops).


C. Workplace Activity

•   Responsible Parties must take measures to reduce interpersonal contact and congregation, through
    methods such as:
    o    Limiting in-person presence to only those staff who are necessary;
    o    adjusting workplace hours;
    o    reducing on-site workforce to accommodate social distancing guidelines;
    o    shifting design (e.g. A/B teams, staggered arrival/departure times);




                                                                                                              5
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 7 of 14



    o    prioritizing tasks that allow for social distancing over those that do not;
    o    avoiding multiple crews and/or teams working in one area by staggering scheduled tasks and
         using signs to indicate occupied areas; and/or
    o    segmenting and batching activities, where possible, so individuals can adhere to social distancing
         and reduce the number of hands touching equipment at the same time.

•   Where practicable, Responsible Parties should discourage food preparation employees from changing
    or entering others’ work stations during shifts, unless they are appropriately cleaned and/or
    disinfected, as appropriate.

•   Responsible Parties should designate discrete work zones for servers, where possible. Servers should
    serve specific zones in the restaurant to minimize overlap.

•   Responsible Parties should encourage customer reservations for seating, where practicable, to reduce
    the congregation of patrons waiting to be seated and served.
    o    Responsible Parties must not provide customers with devices (e.g. buzzers) to provide alerts that
         seating or an order is available, unless such devices are thoroughly cleaned and disinfected
         between each use.
         ▪   Responsible Parties are encouraged to use audio announcements, text messages, or notices
             on screens to communicate with customers awaiting an order or seating.

•   Responsible Parties may open buffets, provided that they are not self-serve and that they are
    sufficiently staffed to ensure that there is no customer touching of common objects (e.g. serving
    spoons, tongs) and that appropriate social distance is maintained.


D. Movement and Commerce

•   Responsible Parties must establish designated areas for vendor pickups and/or deliveries, limiting
    contact to the extent possible.

•   Responsible Parties should limit on-site interactions (e.g. designate an egress for workers leaving
    their shifts and a separate ingress for workers starting their shifts) and movements (e.g. employees
    should remain near their workstations as often as possible).

•   For vendors that need to come on premises, Responsible Parties should ensure a one-at-a-time
    process, in which only one vendor delivers a product at a time, employees clean and disinfect high
    touch surfaces, and the next vendor can enter the premises.

•   Where practicable, Responsible Parties should limit the numbers of entrances in order to (1) manage
    the flow of traffic into the building and (2) facilitate health screenings, as described below while
    remaining in compliance with fire safety and other applicable regulations.

•   Develop a plan for people to maintain six feet of social distance while queuing inside or outside of the
    establishment for screening, as applicable.




                                                                                                              6
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 8 of 14




II. PLACES

A. Kitchen Area

•   Before returning to work, Responsible Parties must complete pre-return checks and assessments of
    kitchen systems to ensure a healthy and safe environment.
•   Responsible Parties must ensure kitchen staff wear face coverings at all times.
•   Responsible Parties should reconfigure kitchens to maintain six feet distance, to the extent possible.
    o    Responsible Parties should stagger shifts, if possible, to do work (e.g. food prep) ahead of time.

•   To the extent possible, Responsible Parties should ensure kitchen staff are dedicated to one station
    throughout their shift (e.g. salad or grill or desserts).

•   Where applicable, Responsible Parties should establish markers in work stations and areas with tape
    on the floor to signal six feet distance in all directions.

•   Responsible Parties should encourage kitchen staff to place items on the counter for the next person
    to pick up rather than pass items from hands to hands.

•   Responsible Parties must minimize sharing of kitchen equipment between staff (e.g. knives, pots,
    rags/towels), where possible.


B. Protective Equipment

•   In addition to the necessary PPE as required for certain workplace activities, Responsible Parties must
    procure, fashion, or otherwise obtain acceptable face coverings and provide such coverings to their
    employees while at work at no cost to the employee. Responsible Parties should have an adequate
    supply of face coverings, masks and other required PPE on hand should an employee need a
    replacement or should a vendor be in need. Acceptable face coverings include, but are not limited to,
    cloth (e.g. homemade sewn, quick cut, bandana), surgical masks, N95 respirators, and face shields.

•   Face coverings must be cleaned or replaced after use and may not be shared. Please consult the CDC
    guidance for additional information on cloth face coverings and other types of PPE, as well as
    instructions on use and cleaning.
    o    Note that cloth face coverings or disposable masks shall not be considered acceptable face
         coverings for workplace activities that impose a higher degree of protection for face covering
         requirements. For example, if N95 respirators are traditionally required for specific food service
         activities, a cloth or homemade mask would not suffice. Responsible Parties must adhere to
         OSHA standards for such safety equipment.

•   Responsible Parties must allow their employees to use their own acceptable face coverings but
    cannot require their employees to supply their own face coverings. Further, this guidance shall not
    prevent employees from wearing their personally owned additional protective coverings (e.g. surgical
    masks, N95 respirators, or face shields), or if the Responsible Parties otherwise require employees to
    wear more protective PPE due to the nature of their work. Employers should comply with all
    applicable OSHA standards.

•   Responsible Parties must ensure that all staff wear face coverings at all times. Responsible Parties
    must ensure staff practice hand hygiene and use bare hand barriers consistent with State and Local
    Sanitary Codes.




                                                                                                              7
        Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 9 of 14



    o    If employees wear gloves during non-food preparation activities, Responsible Parties must:
         ▪   Ensure employees replace gloves frequently; and
         ▪   Encourage employees to change gloves when switching tasks (e.g. serving customers to pre-
             rolling silverware).
    o    If employees do not wear gloves, Responsible Parties must ensure employees frequently wash
         and/or sanitize their hands.
         ▪   Responsible Parties must ensure that employees who are bussing tables wash their hands
             with soap and water and, if they are wearing gloves, replace their gloves, before and after
             cleaning and disinfecting tables.

•   Responsible Parties must only permit customer entry into the establishment if they wear an
    acceptable face covering; provided, however, that the customer is over the age of two and able to
    medically tolerate such covering.
    o    Responsible Parties should require customers to wear face coverings when not seated at a table
         (e.g. when waiting for pickup, placing order at counter or window, walking to/from table, walking
         to/from restroom).
    o    Once seated, Responsible Parties should encourage, but not require customers to wear face
         coverings when not eating and/or drinking.

•   Responsible Parties must put in place measures to limit the sharing of objects, such as kitchen tools,
    pens and pads, as well as the touching of shared surfaces, such as doorknobs, keypads, and
    touchscreens; or, require workers to wear gloves (trade-appropriate or medical) when in contact with
    shared objects or frequently touched surfaces; or, require workers to wash their hands before and
    after contact.

•   Responsible Parties must train their employees on how to adequately put on, take off, clean (as
    applicable), and discard PPE, including but not limited to, appropriate face coverings.


B. Hygiene, Cleaning, and Disinfection

•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain logs that include the date, time, and scope of cleaning and disinfection.

•   Responsible Parties must provide and maintain hand hygiene stations on site, as follows:
    o    For handwashing: soap, running warm water, disposable paper towels, and a lined garage can.
    o    For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
         where handwashing facilities may not be available or practical.
    o    Responsible Parties should make hand sanitizer available throughout high touch areas (e.g.
         outside restrooms). It should be placed in convenient locations, such as at entrances, exits,
         cashiers. Touch-free hand sanitizer dispensers should be installed where possible.
    o    In food trucks and concessions where Responsible Parties are unable to provide running water
         stations, employees should wear gloves or regularly use hand sanitizing and continue to comply
         with federal, state, and local food handling and hygiene requirements.




                                                                                                             8
     Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 10 of 14



•   Responsible Parties should place signage near hand sanitizer stations indicating that visibly soiled
    hands should be washed with soap and water; hand sanitizer is not effective on visibly soiled hands.

•   Place receptacles around the site for disposal of soiled items, including PPE.

•   For take-out/delivery, Responsible Parties must:
    o   Provide hand hygiene stations for customers waiting for food and/or drinks;
    o   Ensure staff wash hands with soap and water or use hand sanitizer, and, if staff use gloves,
        regularly replace them; and
    o   Ensure, if pick-up/delivery is in indoors/enclosed space, windows and/or doors are opened to
        allow for ventilation.

•   Responsible Parties must provide appropriate cleaning and disinfection supplies for shared and
    frequently touched surfaces and encourage their employees to use these supplies following
    manufacturer’s instructions for use before and after use of these surfaces, followed by hand hygiene.

•   Responsible Parties must conduct regular cleaning and disinfection of the site and more frequent
    cleaning and disinfection for high risk areas used by many individuals and for frequently touched
    surfaces. Cleaning and disinfection must be rigorous and ongoing and should occur at least after
    each shift, daily, or more frequently as needed. Please refer to DOH’s “Interim Guidance for Cleaning
    and Disinfection of Public and Private Facilities for COVID-19” for detailed instructions on how to
    clean and disinfect facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.
        ▪   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
            markers, or other methods to reduce restroom capacity where feasible.
        ▪   Responsible Parties must ensure that equipment and tools are regularly cleaned and
            disinfected using registered disinfectants, including at least as often as employees change
            workstations or move to a new set of tools. Refer to the Department of Environmental
            Conservation (DEC) list of products registered in New York State and identified by the EPA as
            effective against COVID-19.
    o   If cleaning or disinfection products or the act of cleaning and disinfecting causes safety hazards
        or degrades the material or machinery, Responsible Parties must put in place hand hygiene
        stations for between use and/or supply disposable gloves and/or limitations on the number of
        employees using such machinery.
    o   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event
        an individual is confirmed to have COVID-19, with such cleaning and disinfection to include, at a
        minimum, all heavy transit areas and high-touch surfaces (e.g. shared tools, equipment,
        machines, work stations, keypads, telephones, vending machines, communal coffee stations).

•   CDC guidelines on “Cleaning and Disinfecting Your Facility” if someone is suspected or confirmed to
    have COVID-19 are as follows:
    o   Close off areas used by the person suspected or confirmed to have COVID-19.
        ▪   Affected areas need to be close off and cleaned and disinfected.
        ▪   If an employee of a food truck is suspected or confirmed to have COVID-19, the food truck
            must be closed until cleaned and disinfected.
    o   Open outside doors and windows to increase air circulation in the area.




                                                                                                             9
     Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 11 of 14



    o   Wait 24 hours before you clean and disinfect. If 24 hours is not feasible, wait as long as possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, bathrooms, common areas, and shared equipment.
    o   Once the area has been appropriately cleaned and disinfected, it can be reopened for use.
        ▪   Workers without close or proximate contact with the person who is suspected or confirmed to
            have COVID-19 can return to the work area immediately after cleaning and disinfection.
        ▪   Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
            Following COVID-19 Infection or Exposure“ for information on “close or proximate” contacts.
    o   If more than seven days have passed since the person who is suspected or confirmed to have
        COVID-19 visited or used the facility, additional cleaning and disinfection is not necessary, but
        routine cleaning and disinfection should continue.

•   Responsible Parties must prohibit employees from sharing food and beverages among themselves,
    encourage employees to bring lunch from home, and reserve adequate space for employees to
    observe social distancing while eating meals.

•   Responsible Parties must ensure that all condiments provided directly to customers be in single-use
    disposable containers or reusable containers that are regularly cleaned and disinfected, ideally
    between each party’s use.

•   Responsible Parties should ensure that guests are provided with single use, paper, disposable menus
    and/or that menus are displayed on white boards/chalk boards/televisions/projectors, where possible.
    If non-disposable menus are used, Responsible Parties must clean and disinfect the menus between
    each party’s use.
    o   Responsible Parties should encourage customers to view menus online (e.g. on their own
        smartphone or electronic device) where possible.

•   Responsible Parties must use pre-packaged silverware or pre-rolled silverware. Silverware must be
    pre-rolled while wearing masks and gloves.

•   Responsible Parties must not offer or otherwise provide unwrapped straws and toothpicks.

C. Phased Reopening

•   Responsible Parties are encouraged to phase-in reopening activities so as to allow for operational
    issues to be resolved before production or work activities return to normal levels. Responsible Parties
    should consider limiting the number of employees, hours, and number of customers available to be
    served when first reopening so as to provide operations with the ability to adjust to the changes.


D. Communications Plan

•   Responsible Parties must affirm that they have reviewed and understand the state-issued industry
    guidelines, and that they will implement them.

•   Responsible Parties should develop a communications plan for employees, vendors, and customers
    that includes applicable instructions, training, signage, and a consistent means to provide employees
    with information. Responsible Parties may consider developing webpages, text and email groups, and
    social media.




                                                                                                               10
     Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 12 of 14




III. PROCESSES

A. Screening and Testing

•   Responsible Parties must implement mandatory daily health screening practices of their employees
    and, where practicable, vendors, but such screening shall not be mandated for customers and
    delivery personnel.
    o   Screening practices may be performed remotely (e.g. by telephone or electronic survey), before
        the employee reports to the site, to the extent possible; or may be performed on site.
    o   Screening should be coordinated to prevent employees from intermingling in close or proximate
        contact with each other prior to completion of the screening.
    o   At a minimum, screening should be required of all employees and vendors completed using a
        questionnaire that determines whether the employee or vendor has:
        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive for COVID-19 or who has or had symptoms of COVID-19;
        (b) tested positive for COVID-19 in the past 14 days; and/or
        (c) has experienced any symptoms of COVID-19 in the past 14 days.

•   Responsible Parties cannot mandate that customers complete a health screen or provide contact
    information but may encourage customers to do so. Responsible Parties may provide an option for
    customers to provide contact information so they can be logged and contacted for contact tracing, if
    necessary.

•   Refer to CDC guidance on “Symptoms of Coronavirus” for the most up to date information on
    symptoms associated with COVID-19.

•   Responsible Parties must require employees to immediately disclose if and when their responses to
    any of the aforementioned questions changes, such as if they begin to experience symptoms,
    including during or outside of work hours.

•   In addition to the screening questionnaire, temperature checks may also be conducted per U.S. Equal
    Employment Opportunity Commission or DOH guidelines. Responsible Parties are prohibited from
    keeping records of employee health data (e.g. the specific temperature data of an individual), but are
    permitted to maintain records that confirm individuals were screened and the result of such screening
    (e.g., pass/fail, cleared/not cleared).

•   Responsible Parties must ensure that any personnel performing screening activities, including
    temperature checks, are appropriately protected from exposure to potentially infectious workers or
    vendors entering the site. Personnel performing screening activities should be trained by employer-
    identified individuals who are familiar with CDC, DOH, and OSHA protocols.

•   Screeners should be provided and use PPE, including at a minimum, a face mask, and may include
    gloves, a gown, and/or a face shield.

•   An individual who screens positive for COVID-19 symptoms must not be allowed to enter the
    premises and must be sent home with instructions to contact their healthcare provider for
    assessment and testing.




                                                                                                           11
     Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 13 of 14



    o   Responsible Parties should provide such individuals with information on healthcare and testing
        resources.

    o   Responsible Parties must immediately notify the state and local health department about the case
        if test results are positive for COVID-19.

•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for
    employees seeking to return to work after a suspected or confirmed case of COVID-19 or after the
    employee had close or proximate contact with a person with COVID-19.

•   Responsible Parties must designate a central point of contact, which may vary by activity, location,
    shift or day, responsible for receiving and attesting to having reviewed all questionnaires, with such
    contact also identified as the party for individuals to inform if they later are experiencing COVID-19-
    related symptoms, as noted on the questionnaire.

•   Responsible Parties must designate a site safety monitor whose responsibilities include continuous
    compliance with all aspects of the site safety plan.

•   To the extent possible, Responsible Parties should maintain a log of every person, including workers
    and vendors, who may have close or proximate contact with other individuals at the work site or
    area; excluding customers and deliveries that are performed with appropriate PPE or through
    contactless means. The log should contain contact information, such that all contacts may be
    identified, traced and notified in the event an employee is diagnosed with COVID-19. Responsible
    Parties must cooperate with state and local health department contact tracing efforts.
    o   Responsible Parties cannot mandate that customers complete a health screen or provide contact
        information but may encourage customers to do so.


B. Tracing and Tracking

•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 test result by a worker at their site.

•   In the case of an employee, vendor, or customer who interacted at the business testing positive, the
    Responsible Parties must cooperate with the state and local health department to trace all contacts in
    the workplace, and the health department where the site is located must be notified of all employees
    logged and vendors/customers (as applicable) who entered the food service location dating back 48
    hours before the individual first experienced COVID-19 symptoms or tested positive, whichever is
    earlier. Confidentiality must be maintained as required by federal and state law and regulations.

•   Local health departments may, under their legal authority, implement monitoring and movement
    restrictions of infected or exposed persons including home isolation or quarantine.

•   Individuals who are alerted that they have come into close or proximate contact with a person with
    COVID-19, and have been alerted via tracing, tracking or other mechanism, are required to self-
    report to their employer at the time of alert and shall follow the protocol described and referenced
    above.




                                                                                                              12
     Case 1:20-cv-01001-FJS-TWD Document 1-3 Filed 08/28/20 Page 14 of 14




IV. EMPLOYER PLANS
Responsible Parties must conspicuously post completed safety plans on site for employees. The State has
made available a business reopening safety plan template to guide business owners and operators in
developing plans to protect against the spread of COVID-19.


Additional safety information, guidelines, and resources are available at:

New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/

Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html

Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/




At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:

https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                                          13
